UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-2221



ABAYOMI ADEYINKA,

                                              Plaintiff - Appellant,

          versus


MAYOR AND CITY COUNCIL OF BALTIMORE CITY,

                                               Defendant - Appellee,

          and


COMMISSIONER OF HEALTH, BALTIMORE CITY HEALTH
DEPARTMENT,

                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-98-1459-WMN)


Submitted:   February 29, 2000              Decided:   April 24, 2000


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Abayomi Adeyinka, Appellant Pro Se. James Stewart Ruckle, Jr.,
Allyson Murphy Huey, OFFICE OF THE CITY SOLICITOR, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Abayomi Adeyinka appeals the district court’s order entering

summary judgment for Defendants in this action alleging discrim-

ination in failure to promote.   We have reviewed the record and the

district court’s opinion and find no reversible error.    According-

ly, we affirm substantially on the reasoning of the district court.

See Adeyinka v. Mayor and City Council of Baltimore, No. CA-98-

1459-WMN (D. Md. Aug. 11, 1999).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2